Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 July 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes July 25. 1780.
I arrived here in 50 Hours after I left you & found all my Family well.— I received by last Post from Morlaix, where I hear a Cartel is arrived, a Letter from Capt Manly of which the inclosed is Copy, poor Cunningham is yet alive as you will see.— I wish it were possible to get all these poor Fellows exchanged, you see by the Letter that the English endeavour to persuade them that the Fault lays on our side which is no doubt an Artifice to induce them to enter the English Service & they have in some measure succeeded. I am making all ready for the Breton as fast as possible and hope soon to hear from Mr de Chaumont about her coming round.
I am ever with the greatest Respect Your dutifull & Affectionate Kinsman
Jona Williams J
It is said here that the Spanish Fleet has joined M de Guichen.
